Citation Nr: 0115713	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for hyperactive bowel syndrome, rated as 
noncompensably disabling from August 28, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991.

By a decision entered in May 1999, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
granted service connection for hyperactive bowel syndrome.  A 
noncompensable rating was assigned from August 28, 1998.  The 
veteran appealed this rating determination to the Board of 
Veterans' Appeals (Board).  


FINDING OF FACT

The veteran's hyperactive bowel syndrome is productive of 
quick movement of the bowels with urgency after each meal, 
abdominal cramping, and loose stools after each meal, but he 
experiences no diarrhea or constipation.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the service-
connected hyperactive bowel syndrome secondary to a post-
operative colostomy have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.114, Diagnostic Code 
7319 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a higher rating for his disability 
is appropriate.  He asserts that a 10 percent rating is 
warranted under Diagnostic Code 7319 because he has problems 
after every meal.  

As a preliminary matter, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case (SOC) issued in June 
2000 of the provisions of law relied on, the facts developed 
in the case, and of the reasoning used in reaching a decision 
on the issue in this case.  Additionally, by this decision, 
the Board has granted the 10 percent rating sought.  See 
representative's argument made in December 1999 
correspondence and in a presentation accompanying a November 
2000 VA Form 646, Statement of Accredited Representative in 
Appealed Case.  Consequently, given the grant of the benefit 
sought, further action to develop this case at the RO level 
is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2000).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

The Board notes that this appeal originated from the 
veteran's disagreement with the original assignment of a 
noncompensable rating for hyperactive bowel syndrome 
secondary to post-operative colostomy.  As such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the noncompensable 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999). 

The history of this appeal began with the veteran's letter-
received in August 1998-expressing his discomfort from the 
service-connected post-operative colostomy residuals and 
fistula of the abdominal walls, and asking for a VA 
examination.  The resulting April 1999 VA examination 
revealed a diagnosis of hyperactive bowel syndrome secondary 
to bowel surgery.  Based on this diagnosis, the RO service 
connected hyperactive bowel syndrome and assigned a 
noncompensable rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7323.  In July 1999 the veteran disagreed with the May 
1999 decision; he argued that his disability was greater in 
severity than the rating reflected.  In addition, the 
veteran's representative, by letter dated in December 1999, 
indicated that the veteran sought a 10 percent rating 
pursuant to Diagnostic Code 7319.  In a June 2000 SOC, the RO 
indicated that the disability had been evaluated under 
Diagnostic Code 7319.  The veteran completed an appeal to the 
Board.  

The April 1999 VA examination revealed a history of bowels 
moving quickly, with urgency after each meal.  The veteran 
noted bowel movements two to three times a day with normally 
formed brown stools.  The examination report reflects that 
the veteran was not on a special diet, could eat whatever he 
wanted, took no treatment for colostomy residuals or fistula 
condition, and had no residuals of the colostomy.  The 
veteran denied having problems with vomiting, hemoptysis, 
melena, constipation, or diarrhea. 

In a letter dated in November 1999, the veteran's treating 
physician since 1993 related that the veteran complained of 
experiencing abdominal cramping and loose stools, especially 
after eating meals.  

As noted above, the RO has assigned a noncompensable rating 
for the veteran's hyperactive bowel syndrome.  Pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7319 (Irritable Colon 
Syndrome), a zero percent rating is assigned for mild 
irritable colon syndrome, disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is assignable for symptoms that are moderate; 
frequent episodes of bowel disturbance with abdominal 
distress.  This diagnostic code also prescribes a 30 percent 
rating for severe disability; diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Diagnostic Code 7319.

Having thoroughly reviewed the evidence in this case, the 
Board finds that the veteran's symptoms more closely 
approximate a 10 percent rating under Diagnostic Code 7319.  
The Board reasons that the evidence shows symptoms-in 
particular, bowel disturbances after each meal and abdominal 
cramping-that amount to frequent episodes of bowel 
disturbance with abdominal stress, such as is contemplated by 
the 10 percent rating under Diagnostic Code 7319.  

The Board has considered whether the veteran's disability 
more closely approximates the criteria for a 30 percent 
rating and finds that it does not.  On this point, the Board 
finds persuasive the April 1999 VA examination report which 
indicates that the veteran does not experience diarrhea or 
constipation.  Given this evidence, and the fact that the 
veteran does not experience more or less constant distress, 
the Board finds that a 10 percent evaluation is warranted, 
but no higher.  This is so throughout the period since the 
award of service connection.  In other words, there is no 
basis in the record for an award greater than 10 percent at 
any time since August 28, 1998.  Fenderson, supra.  

The Board acknowledges the contention posited by the 
veteran's representative in November 2000 that the veteran's 
disability should have been evaluated under Diagnostic Code 
7319, not Diagnostic Code 7323.  In this regard, the Board 
notes that the language of the SOC reveals that the RO did 
indeed address Diagnostic Code 7319 in evaluating the 
disability.  Given that Diagnostic Code 7323 applies to 
ulcerative colitis, and the veteran has not been diagnosed 
with that illness, the Board agrees that Diagnostic Code 7319 
is more analogous to the veteran's disability.  This seems 
clear in light of the November 1999 assessment made by the 
veteran's private physician that he had "irritable bowel 
type symptoms."  Additionally, while the RO referred to 
Diagnostic Code 7323 in the May 1999 rating decision, it 
correctly indicated that Diagnostic Code 7319 was for 
application when it issued the SOC in June 2000.  

Finally, the evidence does not reflect that the veteran's 
service-connected hyperactive bowel syndrome has adversely 
affected his employability beyond that contemplated in the VA 
Schedule for Rating Disabilities, which is premised on 
average impairments in earning capacity.  In other words, the 
Board does not find it impracticable to apply the regular 
schedular standards, and finds no basis to warrant 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321 (b)(2000).  See Bagwell v. Brown,  9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown,  9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (2995).  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 10 percent rating for hyperactive bowel 
syndrome is granted. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

